Citation Nr: 1438903	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the March 2009 statement of the case also included the issue of entitlement to service connection for a dental condition. The statements accepted as the Veteran's substantive appeal, submitted by the Veteran's representative after the statement of the case, do not mention the dental claim; thus, they are not sufficient as a substantive appeal as to that issue. The Veteran's representative did provide argument about the dental claim in a June 2009 VA Form 646; however, this document was received more than 60 days after issuance of the statement of the case and more than one year after the date of notification of the January 2008 rating decision. Thus, it would not be timely as a substantive appeal. Thus, the Veteran failed to perfect an appeal as to the issue of entitlement to service connection for a dental disability and this issue is not before the Board. See 38 C.F.R. § 20.200, 20.302 (2013).

The claims were previously remanded for further development, that development having been achieved the claims now return for appellate review.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has bilateral hearing loss that is related to the Veteran's active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant, in a July 2007 letter, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

This case was previously remanded for further development in December 2010. As the record reflects that the requested examination was provided, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease such as an organic disease of the nervous system (sensorineural hearing loss) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran's active duty service treatment records reflect a considerable worsening of hearing when comparing testing at entrance and separation; hearing loss disability for VA purposes is shown in the right ear, but not in the left ear at discharge. The Veteran served as a rifleman and was a weapons instructor, and is presumed to have been exposed to significant noise during service. It is noted that while the April 1972 separation examination indicated hearing loss disability for VA purposes in the right ear, the associated report of medical history did not indicate any hearing loss, despite the Veteran having noted several other problems at separation. 

A VA audiological examination was performed in January 2008; however, the examiner indicated that the Veteran was exaggerating the degree of his hearing loss and the results should not be used to determine disability eligibility. The examiner noted that acoustic reflexes were present at all frequencies which should not be present if the test results were accurate. Therefore, the examiner did not provide an opinion as to the etiology of any hearing loss.

Another VA audiological examination was afforded in January 2011. After examining the Veteran the examiner stated that consistent responses were very difficult to obtain despite reinstruction and retesting. After various attempts to achieve valid thresholds, the examiner determined that while a hearing loss was not in question, the degree of loss could not be determined. Maryland CNC speech discrimination scores were not reported because they were too unreliable to score secondary to illogical guesses, omissions, and excessive hesitations despite pausing and reinstruction to guess. The examiner stated that in summary, the Veteran was unable or unwilling to perform in behavioral testing with sufficient reliability to determine true auditory thresholds or speech recognition ability. Therefore, a medical opinion was not provided. 

While VA has a duty to assist the claimant in developing evidence pertinent to his claim, the appellant also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R. § 3.159(c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). Because the appellant did not cooperate with either of the VA examiners, and as such an accurate current disability cannot be determined, the claim must be denied. Multiple efforts to assist the Veteran in a way that was amenable to him were attempted, but the VA audiological examiners were unable to ascertain whether the Veteran had hearing loss under 38 C.F.R. § 3.385 during the appeal period. McLain v. Nicholson, 21 Vet. App. 319 (2007).

In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Since the competent medical evidence does not contain a diagnosis of hearing loss for VA purposes, service connection is not warranted for this disorder.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385. Therefore, his opinion as to his bilateral hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995). Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's appeal, which has previously been construed as consisting of a claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A March 2012 Formal Finding stated that the Veteran's claimed stressors could not be verified. No VA psychiatric examination was provided because the stressors were not verified. The Veteran has also been diagnosed with depressive disorder on Axis I. No etiological opinion has been provided with regard to any acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1. Request any treatment records not already of record from the Batavia, VAMC. 38 C.F.R. § 3.159(c)(2). The Veteran also must be appropriately notified if unable to obtain these records. 38 C.F.R. § 3.159(e)(1).

2. Schedule the Veteran for a VA psychiatric examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses the question below with a full explanation for any conclusions. The following considerations will govern the examination:

a. The claims files MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.

b. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed.

c. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

(i) The September 2006 discharge summary that provided an Axis I diagnosis of PTSD and depressive disorder.

(ii) The October 2007 mental status examination that provided an Axis I diagnosis of PTSD and polysubstance abuse.

(iii) The November 2010 psychological progress note that provided an Axis I diagnosis of PTSD and depressive disorder.

(iv) The Veteran's March 2007 statement addressing his claimed stressors.

(v) The March 2012 letter from the Joint Services Records Research Center noting a lack of information to corroborate the Veteran's claimed stressors.

d. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Does the Veteran have any psychiatric disorder (TO INCLUDE PTSD OR DEPRESSIVE DISORDER, OR ANY OTHER MENTAL DISORDER) that was CAUSED BY OR AGGRAVATED BY MILITARY SERVICE?

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

f. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


